(Por la corte, a propuesta del Juez Presidente Sr. del Toro.)
*1043PoR cuanto, se lia solicitado en este caso por la parte apelada la desestimación de la apelación por frívola en moción que fué notificada a la parte apelante sin que ésta compareciera al acto de su vista ni baya formulado oposición por escrito; y
Poe cuanto, de las constancias certificadas de los autos que la apelada acompaña a su moción se concluye que en la demanda se reclamó la suma de $815.60 basándose la reclamación en un pagaré vencido firmado por la demandada apelante como deudor solidario que se presentó con la demanda y cuya autenticidad quedó admitida por no haberse jurado la contestación, habiéndose dictado la sentencia des-pués de celebrado un juicio al que, dejó de comparecer la demandada:
Por tanto, estando convencido el Tribunal de, que se trata de una apelación enteramente frívola establecida con el mero propósito de dilatar la ejecución de la sentencia, resuelve declarar como declara con lugar la moción de la parte apelada y desestimar como desestima la apelación interpuesta por la demandada el 3 de diciembre de 1931 eontra la sentencia dictada el 4 de noviembre' anterior.